ACCEPTED
                                                                                  04-14-00786-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              1/7/2015 2:58:15 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                           NO. 04-14-00786-CV
______________________________________________________________________________
                                                                  FILED IN
                                                           4th COURT OF APPEALS
                  IN THE FOURTH COURT OF APPEALSSAN ANTONIO, TEXAS
                          SAN ANTONIO, TEXAS               01/7/2015 2:58:15 PM
                                                             KEITH E. HOTTLE
______________________________________________________________________________
                                                                   Clerk


                              DON C. RESER,
                                Appellant

                                     V.

 WINIFRED BISHOP, INDIVIDUALY, AS EXECUTOR OF THE ESTATE
 OF LUELLA C. HARDIE, AND AS TRUSTEE OF THE DON C. RESER
                          TRUST
                          Appellee
______________________________________________________________________________

          Appealed from Probate Court No. 2, Bexar County, Texas


      APPELLANT DON C. RESER’S NOTICE TO THE COURT OF
      DESIGNATION OF CLERK’S RECORD AND CLERK’S FEE

Robert P. Wilson
State Bar No.: 21718575
rwlawoffice@yahoo.com
LAW OFFICES OF ROBERT P. WILSON
26545 IH-10 West, Suite 150
Boerne, Texas 78006
(210)-698-1933 Telephone
(210)-694-1944 Facsimile
ATTORNEY FOR APPELLANT
DON C. RESER




                                      1
        APPELLANT DON C. RESER’S NOTICE TO THE COURT OF
        DESIGNATION OF CLERK’S RECORD AND CLERK’S FEE

TO THE HONORABLE JUDGE OF SAID COURT:
        NOW COMES Appellant Don C. Reser and files this Notice to the Clerk of

Designation of Clerk’s Record and Clerk’s Fee, and in support would respectfully

show:


        1. Appellant, through Counsel, has filed the required Designation of Clerk’s

           Record with the Probate Clerk of Bexar County, Texas.

        2. Appellant has made arrangements with the Clerk to pay the Clerk’s fee

           for preparing the record.




                                  Respectfully Submitted,


                                  LAW OFFICES OF ROBERT P. WILSON

                                  By:   _/s/ Robert P. Wilson__________________
                                        Robert P. Wilson
                                        SBN: 21718575
                                        26545 IH-10 West, Suite 150
                                        Boerne, Texas 78006
                                        (210)-698-1933 Telephone
                                        (210)-694-1944 Facsimile
                                        RWlawoffice@yahoo.com
                                        Attorney for Appellant Don C. Reser




                                          2
                        CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing document, Appellant Don C. Reser’s
Notice to the Court of Designation of Clerk’s Record and Clerk’s Fee, was served
those listed below on January 7, 2015 as follows:

James T. Clancy, Jr.
Clinton W. Twaddell, III
Scott Sherman
BRANSCOMB, P.C
802 N. Caranchua, Suite 1900
Corpus Christi, TX 78401-0036
Telephone: (361) 886-3800
Fax: (512) 735-7805
ctwaddell@branscombpc.com
jclancy@branscombpc.com
ssherman@branscombpc.com

Lawrence J. Souza
LAW OFFICES OF LAWRENCE J. SOUZA
802 S. Saint Mary’s Street
San Antonio, Texas 78205
souza8@yahoo.com

Audrey Mullert Vicknair
LAW OFFICE OF AUDREY MULLERT VICKNAIR
802 N. Carancahua, Ste 1350
Corpus Christ, Texas 78401-0022
avicknair@vicknairlaw.com

                                    __/s/ Robert P. Wilson______________
                                           Robert P. Wilson




                                       3